DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-11 are allowed.
The following examiner’s statement of reasons for allowance:
Applicant’s argument with regarding to claims 1, 8, 9, 10 and 11 (see Remarks pages 5-9 filed on 06/06/2022) have been considered and are persuasive.
Regarding independent claim 1, the closest prior art, Chiyo (US 2020/0302085) discloses management system, a remote device management system, a data deletion method, and a non-transitory recording medium. The management system stores in a memory, device event data indicating content of an event executed by the device and user identification information for identifying a user who requested to execute the event in association with each other, receives the device event data deletion request including the user identification information for identifying the user, from the device or a communication terminal, and deletes the device event data associated with the user identification information included in the device event data deletion request, (Para 0064-0380). However, Chiyo does not disclose in the affirmative, “distribute, based on the second designation, the setting information to a device that has been newly found by a searching, after the reception of the second designation, on the network and that is specified by the device specific information determined by the first designation.”
Further, the next closest prior art Choi (US 2015/0172435) discloses electronic device includes a short-range communication module configured to establish a communication channel for collecting device-related information on at least one other electronic device. The electronic device also includes a communication module configured to establish a communication channel with a service supporting device. The electronic device also includes a control module configured to transmit a message requesting function-related information installable or updatable on the other electronic device to the service supporting device in correspondence to the device-related information and configured to control transmitting identification information for receiving the function-related information and the device-related information, (Para 0047-0284). However, Choi does not disclose in the affirmative, “distribute, based on the second designation, the setting information to a device that has been newly found by a searching, after the reception of the second designation, on the network and that is specified by the device specific information determined by the first designation.”
Finally, the next closest prior art Matsuda (US 2015/0161066) discloses system, a first communication device sends a device ID and an owner identifier to a device management apparatus, and receives a first confirmation code. The device management apparatus receives the device ID and the owner identifier, generates the first confirmation code and provisional registration information, records the received and generated information items, sends the first confirmation code to the first communication device, and sends the provisional registration information to a second communication device. The second communication device receives the provisional registration information, obtains a second confirmation code, and sends the second confirmation code to the device management apparatus. The device management apparatus receives the second confirmation code, and records registration completion information if the second confirmation code matches the corresponding first confirmation code, (Para 0028-0093). However, Matsuda does not disclose in the affirmative, “distribute, based on the second designation, the setting information to a device that has been newly found by a searching, after the reception of the second designation, on the network and that is specified by the device specific information determined by the first designation.”
Therefore, the prior arts Chiyo, Choi and Matsuda alone or in combination do not render obvious in include the claimed feature in the affirmative, “distribute, based on the second designation, the setting information to a device that has been newly found by a searching, after the reception of the second designation, on the network and that is specified by the device specific information determined by the first designation.”

Regarding independent claim 8, the closest prior art, Chiyo (US 2020/0302085) discloses management system, a remote device management system, a data deletion method, and a non-transitory recording medium. The management system stores in a memory, device event data indicating content of an event executed by the device and user identification information for identifying a user who requested to execute the event in association with each other, receives the device event data deletion request including the user identification information for identifying the user, from the device or a communication terminal, and deletes the device event data associated with the user identification information included in the device event data deletion request, (Para 0064-0380). However, Chiyo does not disclose in the affirmative, “distributing, based on the second designation, the setting information to a device that has been newly found by a searching, after the reception of the second designation, on the network and that is specified by the device specific information determined by the first designation.”
Further, the next closest prior art Choi (US 2015/0172435) discloses electronic device includes a short range communication module configured to establish a communication channel for collecting device-related information on at least one other electronic device. The electronic device also includes a communication module configured to establish a communication channel with a service supporting device. The electronic device also includes a control module configured to transmit a message requesting function-related information installable or updatable on the other electronic device to the service supporting device in correspondence to the device-related information and configured to control transmitting identification information for receiving the function-related information and the device-related information, (Para 0047-0284). However, Choi does not disclose in the affirmative, “distributing, based on the second designation, the setting information to a device that has been newly found by a searching, after the reception of the second designation, on the network and that is specified by the device specific information determined by the first designation.”
Finally, the next closest prior art Matsuda (US 2015/0161066) discloses system, a first communication device sends a device ID and an owner identifier to a device management apparatus, and receives a first confirmation code. The device management apparatus receives the device ID and the owner identifier, generates the first confirmation code and provisional registration information, records the received and generated information items, sends the first confirmation code to the first communication device, and sends the provisional registration information to a second communication device. The second communication device receives the provisional registration information, obtains a second confirmation code, and sends the second confirmation code to the device management apparatus. The device management apparatus receives the second confirmation code, and records registration completion information if the second confirmation code matches the corresponding first confirmation code, (Para 0028-0093). However, Matsuda does not disclose in the affirmative, “distributing, based on the second designation, the setting information to a device that has been newly found by a searching, after the reception of the second designation, on the network and that is specified by the device specific information determined by the first designation.”
Therefore, the prior arts Chiyo, Choi and Matsuda alone or in combination do not render obvious in include the claimed feature in the affirmative, “distributing, based on the second designation, the setting information to a device that has been newly found by a searching, after the reception of the second designation, on the network and that is specified by the device specific information determined by the first designation.”

Regarding independent claim 9, the closest prior art, Chiyo (US 2020/0302085) discloses management system, a remote device management system, a data deletion method, and a non-transitory recording medium. The management system stores in a memory, device event data indicating content of an event executed by the device and user identification information for identifying a user who requested to execute the event in association with each other, receives the device event data deletion request including the user identification information for identifying the user, from the device or a communication terminal, and deletes the device event data associated with the user identification information included in the device event data deletion request, (Para 0064-0380). However, Chiyo does not disclose in the affirmative, “distributing, based on the second designation, the setting information to a device that has been newly found by a searching, after the reception of the second designation, on the network and that is specified by the device specific information determined by the first designation.”
Further, the next closest prior art Choi (US 2015/0172435) discloses electronic device includes a short range communication module configured to establish a communication channel for collecting device-related information on at least one other electronic device. The electronic device also includes a communication module configured to establish a communication channel with a service supporting device. The electronic device also includes a control module configured to transmit a message requesting function-related information installable or updatable on the other electronic device to the service supporting device in correspondence to the device-related information and configured to control transmitting identification information for receiving the function-related information and the device-related information, (Para 0047-0284). However, Choi does not disclose in the affirmative, “distributing, based on the second designation, the setting information to a device that has been newly found by a searching, after the reception of the second designation, on the network and that is specified by the device specific information determined by the first designation.”
Finally, the next closest prior art Matsuda (US 2015/0161066) discloses system, a first communication device sends a device ID and an owner identifier to a device management apparatus, and receives a first confirmation code. The device management apparatus receives the device ID and the owner identifier, generates the first confirmation code and provisional registration information, records the received and generated information items, sends the first confirmation code to the first communication device, and sends the provisional registration information to a second communication device. The second communication device receives the provisional registration information, obtains a second confirmation code, and sends the second confirmation code to the device management apparatus. The device management apparatus receives the second confirmation code, and records registration completion information if the second confirmation code matches the corresponding first confirmation code, (Para 0028-0093). However, Matsuda does not disclose in the affirmative, “distributing, based on the second designation, the setting information to a device that has been newly found by a searching, after the reception of the second designation, on the network and that is specified by the device specific information determined by the first designation.”
Therefore, the prior arts Chiyo, Choi and Matsuda alone or in combination do not render obvious in include the claimed feature in the affirmative, “distributing, based on the second designation, the setting information to a device that has been newly found by a searching, after the reception of the second designation, on the network and that is specified by the device specific information determined by the first designation.”

Regarding independent claim 10, the closest prior art, Chiyo (US 2020/0302085) discloses management system, a remote device management system, a data deletion method, and a non-transitory recording medium. The management system stores in a memory, device event data indicating content of an event executed by the device and user identification information for identifying a user who requested to execute the event in association with each other, receives the device event data deletion request including the user identification information for identifying the user, from the device or a communication terminal, and deletes the device event data associated with the user identification information included in the device event data deletion request, (Para 0064-0380). However, Chiyo does not disclose in the affirmative, “distribute the obtained setting information to a second device that has been newly found by a searching on the network and that is specified by the device specific information determined by the first designation, wherein the second device has replaced from the first device.”
Further, the next closest prior art Choi (US 2015/0172435) discloses electronic device includes a short range communication module configured to establish a communication channel for collecting device-related information on at least one other electronic device. The electronic device also includes a communication module configured to establish a communication channel with a service supporting device. The electronic device also includes a control module configured to transmit a message requesting function-related information installable or updatable on the other electronic device to the service supporting device in correspondence to the device-related information and configured to control transmitting identification information for receiving the function-related information and the device-related information, (Para 0047-0284). However, Choi does not disclose in the affirmative, “distribute the obtained setting information to a second device that has been newly found by a searching on the network and that is specified by the device specific information determined by the first designation, wherein the second device has replaced from the first device.”
Finally, the next closest prior art Matsuda (US 2015/0161066) discloses system, a first communication device sends a device ID and an owner identifier to a device management apparatus, and receives a first confirmation code. The device management apparatus receives the device ID and the owner identifier, generates the first confirmation code and provisional registration information, records the received and generated information items, sends the first confirmation code to the first communication device, and sends the provisional registration information to a second communication device. The second communication device receives the provisional registration information, obtains a second confirmation code, and sends the second confirmation code to the device management apparatus. The device management apparatus receives the second confirmation code, and records registration completion information if the second confirmation code matches the corresponding first confirmation code, (Para 0028-0093). However, Matsuda does not disclose in the affirmative, “distribute the obtained setting information to a second device that has been newly found by a searching on the network and that is specified by the device specific information determined by the first designation, wherein the second device has replaced from the first device.”
Therefore, the prior arts Chiyo, Choi and Matsuda alone or in combination do not render obvious in include the claimed feature in the affirmative, “distribute the obtained setting information to a second device that has been newly found by a searching on the network and that is specified by the device specific information determined by the first designation, wherein the second device has replaced from the first device.”

Regarding independent claim 11, the closest prior art, Chiyo (US 2020/0302085) discloses management system, a remote device management system, a data deletion method, and a non-transitory recording medium. The management system stores in a memory, device event data indicating content of an event executed by the device and user identification information for identifying a user who requested to execute the event in association with each other, receives the device event data deletion request including the user identification information for identifying the user, from the device or a communication terminal, and deletes the device event data associated with the user identification information included in the device event data deletion request, (Para 0064-0380). However, Chiyo does not disclose in the affirmative, “distributing the obtained setting information to a second device that has been newly found by a searching on the network and that is specified by the device specific information determined by the first designation, wherein the second device has replaced from the first device.”
Further, the next closest prior art Choi (US 2015/0172435) discloses electronic device includes a short range communication module configured to establish a communication channel for collecting device-related information on at least one other electronic device. The electronic device also includes a communication module configured to establish a communication channel with a service supporting device. The electronic device also includes a control module configured to transmit a message requesting function-related information installable or updatable on the other electronic device to the service supporting device in correspondence to the device-related information and configured to control transmitting identification information for receiving the function-related information and the device-related information, (Para 0047-0284). However, Choi does not disclose in the affirmative, “distributing the obtained setting information to a second device that has been newly found by a searching on the network and that is specified by the device specific information determined by the first designation, wherein the second device has replaced from the first device.”
Finally, the next closest prior art Matsuda (US 2015/0161066) discloses system, a first communication device sends a device ID and an owner identifier to a device management apparatus, and receives a first confirmation code. The device management apparatus receives the device ID and the owner identifier, generates the first confirmation code and provisional registration information, records the received and generated information items, sends the first confirmation code to the first communication device, and sends the provisional registration information to a second communication device. The second communication device receives the provisional registration information, obtains a second confirmation code, and sends the second confirmation code to the device management apparatus. The device management apparatus receives the second confirmation code, and records registration completion information if the second confirmation code matches the corresponding first confirmation code, (Para 0028-0093). However, Matsuda does not disclose in the affirmative, “distributing the obtained setting information to a second device that has been newly found by a searching on the network and that is specified by the device specific information determined by the first designation, wherein the second device has replaced from the first device.”
Therefore, the prior arts Chiyo, Choi and Matsuda alone or in combination do not render obvious in include the claimed feature in the affirmative, “distributing the obtained setting information to a second device that has been newly found by a searching on the network and that is specified by the device specific information determined by the first designation, wherein the second device has replaced from the first device.”

Dependent claims 2-7 are allowed because of their dependency to claims 1, 8, 9, 10 and 11 respectively.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677